FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restriction
Applicant’s election without traverse of Invention I (claims 20-38) in the reply filed on 3 March 2021 is acknowledged. Nonelected claims 39-44 are cancelled. New claims 45 and 46 are considered.

Drawings
The drawings were received on 13 October 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "agitation inducing device" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. If said term is meant to refer to the “agitation device” previously recited in claim 20 upon which said claim depends, then consistent terminology should be used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20-24, 26, 29 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (U.S. Patent No. 7,601,112) in view of Hou (U.S. Patent Application Pub. No. 2018/0028019) or Vanhazebrouck (U.S. Patent Application Pub. No. 2013/0199248), and Khan et al. (U.S. Patent Application Pub. No. 2017/0356022).
Regarding claim 20, Jackson discloses a device comprising: a centrifuge utility platform (CUP) comprising: a CUP vessel 2 having an axis, an open vessel end with a sealable lid (Fig. 1d), a wall and a bottom with a drain 14; a perforated basket 26 located inside the CUP vessel, the perforated basket is rotatable relative to the CUP vessel, the perforated basket has an open basket end and a perforated wall, and the perforated basket is configured to drain solvent and retain plant matter after operation of the device; and a motor 20 coupled to the perforated basket, wherein the motor is configured to bi-directionally rotate the perforated basket and centrifuge plant matter inside the perforated basket (Fig. 1a; col. 6 lines 24-30), a refrigeration module configured to cool the fluid for cooling the material within the CUP vessel (col. 9 lines 
Hou discloses a centrifuge utility platform (CUP) comprising an agitation inducing device 5 affixed to the centrifuge basket 2 (Fig. 2; para. [0020]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Jackson with the agitation inducing device of Hou for the purpose of providing better agitation effect (Abstract) which would help in cleaning materials.
Alternatively, Vanhazebrouck discloses an agitation inducing device 1 affixed to the perforated basket C (para. [0027]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Jackson with the agitation inducing device of Vanhazebrouck for the purpose of providing better agitation effect during cleaning (Abstract).
Furthermore, with regard to the materials being processed (plant matter), recitations with respect to the materials intended to be worked upon by a claimed apparatus (said materials in this instance) do not impose any structural limitations upon the claimed apparatus which differentiates it from a prior art apparatus satisfying the structural limitations of that claimed. It has been held that "[i]nclusion of the materials or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPW 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPC 69 (CCPS). See MPEP 2115.
Khan et al. discloses a thermal jacket disposed around the process container and configured to circulate a fluid to cool material within the process container; and a refrigeration module in fluid communication with the thermal jacket and configured to cool the fluid for cooling the material within the process container (para. [0184]). One of ordinary skill in the art would have readily substituted the heating and refrigeration module mentioned in Jackson with the thermal jacket and heating and refrigeration module taught by Khan et al., and the result of the substitution would have been predictable and obvious since the substitution would have yielded the benefit and the predictable result of direct temperature control at the process container (in this case, the CUP vessel). Thus the substitution of the heating and refrigeration module of Jackson with the thermal jacket and heating and refrigeration module of Khan et al. is no more than the simple substitution of one known element for another or the application of a known technique to a piece of prior art ready for improvement KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007).
Regarding claims 21-23, Jackson discloses wherein the CUP is configured to rotate the perforated basket at a predetermined rate and for a defined duration; intermittently drain solvent followed by spin cycles; remove imbedded solvent from the plant matter by centripetal force of varying intensities and durations prior to applying more solvent for additional processing of the plant matter (col. 10 lines 3-34).
Regarding claim 24, Jackson does not directly disclose wherein the refrigeration module is further configured to heat the fluid for heating the material within the CUP vessel. 
Khan et al. discloses wherein the refrigeration module is further configured to heat the fluid for heating the material within the CUP vessel (para. [0184]). One of ordinary skill in the art would have readily substituted the heating and refrigeration module mentioned in Jackson with the thermal jacket and heating and refrigeration module taught by Khan et al., and the result of the substitution would have been predictable and obvious since the substitution would have yielded the benefit and the predictable result of direct temperature control at the process container (in this case, the CUP vessel). Thus the substitution of the heating and refrigeration module of Jackson with the thermal jacket and heating and refrigeration module of Khan et al. is no more than the simple substitution of one known element for another or the application of a known technique to a piece of prior art ready for improvement KSR Int’l Co. v. Teleflex Inc., supra.
Regarding claim 26, Jackson discloses wherein the perforated basket is cylindrical and configured to support a removable cartridge that can be installed in and removed from the perforated basket with plant matter inside the removable cartridge (col. 9 line 65 – col. 10 line 1).
Regarding claim 29, Jackson discloses a filter assembly configured to be coupled to the CUP downstream of the CUP (col. 9 lines 27-32).
Regarding claim 45, Jackson discloses a system comprising: a centrifuge utility platform (CUP) comprising: a CUP vessel 2 having an axis, an open vessel end with a sealable lid (Fig. 1d), a wall and a bottom with a drain 14; a perforated basket 26 located inside the CUP vessel, the perforated basket is rotatable relative to the CUP vessel, the perforated basket has an open basket end and a perforated wall, and the 
Hou discloses a centrifuge utility platform (CUP) comprising an agitation inducing device 5 affixed to the centrifuge basket 2 (Fig. 2; para. [0020]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Jackson with the agitation inducing device of Hou for the purpose of providing better agitation effect (Abstract) which would help in cleaning materials.
Alternatively, Vanhazebrouck discloses an agitation inducing device 1 affixed to the perforated basket C (para. [0027]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Jackson with the agitation inducing device of Vanhazebrouck for the purpose of providing better agitation effect during cleaning (Abstract).
Furthermore, with regard to the materials being processed (plant matter), recitations with respect to the materials intended to be worked upon by a claimed apparatus (said materials in this instance) do not impose any structural limitations upon In re Otto, 312 F.2d 937, 136 USPW 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPC 69 (CCPS). See MPEP 2115.
Khan et al. discloses wherein the refrigeration module is further configured to heat the fluid for heating the material within the CUP vessel (para. [0184]). One of ordinary skill in the art would have readily substituted the heating and refrigeration module mentioned in Jackson with the thermal jacket and heating and refrigeration module taught by Khan et al., and the result of the substitution would have been predictable and obvious since the substitution would have yielded the benefit and the predictable result of direct temperature control at the process container (in this case, the CUP vessel). Thus the substitution of the heating and refrigeration module of Jackson with the thermal jacket and heating and refrigeration module of Khan et al. is no more than the simple substitution of one known element for another or the application of a known technique to a piece of prior art ready for improvement KSR Int’l Co. v. Teleflex Inc., supra.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (U.S. Patent No. 7,601,112) in view of Hou (U.S. Patent Application Pub. No. 2018/0028019) or Vanhazebrouck (U.S. Patent Application Pub. No. 2013/0199248), and Khan et al. (U.S. Patent Application Pub. No. 2017/0356022), and further in view of Smith et al. (U.S. Patent No. 3,100,191).
Regarding claims 27 and 28, modified Jackson does not disclose wherein the removable cartridge comprises a mesh enclosure that is shaped like and smaller in size than the perforated basket; an additional filter membrane surrounding an interior of the perforated basket, and the additional filter membrane is smaller in size than the perforated basket. 
Smith et al. discloses an extractor wherein the removable cartridge comprises a mesh enclosure 125 that is shaped like and smaller in size than the perforated basket 120 and/or 122; an additional filter membrane 115 surrounding an interior of the perforated basket, and the additional filter membrane is smaller in size than the perforated basket (col. 7 lines 1-49). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of modified Jackson with the mesh enclosure and filter membrane of Smith et al. for the purpose of providing support to the filter membrane and to retain solids and pass the solvent (col. 7 lines 1-49). 

Allowable Subject Matter
Claims 30-34 and 36-38 are allowable, since the prior art does not teach or suggest wherein the agitation device has an axial length that is less than an axial length of a shaft of the motor.
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHUYI S. LIU/
Examiner
Art Unit 1774



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774